Case 1:17-cv-04327-LLS-RWL Document 158

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE, LLC a/k/a
COOPER SQUARE VENTURES,

LLC, NDAP, LLC and CHANNELREPLY,

Plaintiffs,
-against-

DAVID GITMAN, ACCEL COMMERCE, LLC,
DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKSIJ GLUKHAREV and
CHANNEL REPLY, INC.,

Defendants.
x

 

DAVID GITMAN, individually, and on behalf of
COOPER SQUARE VENTURES, LLC, and
NDAP, LLC,
Counterclaim Plaintiffs,
-against-
MICHAEL DARDASHTIAN,

Counterclaim Defendant.

_-- x

 

Filed 06/25/20 Page 1 of 20

1:17 Civ.4327 (RWL) LLS)

PLAINTIFFS’ ANSWER
TO DEFENDANTS’
AMENDED
COUNTERCLAIM

Plaintiffs, Michael Dardashtian (““Dardashtian”) individually and on behalf of Cooper

Square, LLC, a.k.a. Cooper Square Ventures, LLC (“Cooper Square Ventures” or “CSV” and

having a principal place of business located 13 Polofield Lane, Great Neck, New York), NADP,

LLC, a wholly owned subsidiary of CSV and Channel Reply, a wholly owned subsidiary of CSV

(collectively “Plaintiffs”), respectfully alleges in reply to the Amended Counterclaim dated June

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 2 of 20

9, 2020 of Defendants David Gitman, Accel Commerce, LLC, Dalva Ventures, LLC and
Channel Reply, Inc. (hereinafter collectively referred to as “Defendants”) as follows:
PARTIES
1, Denies knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations of paragraph 1 to Defendants’ Counterclaim.

 

2. Admits the allegations of paragraph 2 to Defendants’ Counterclaim.

3. Admits the allegations of paragraph 3 to Defendants’ Counterclaim.

4. Admits the allegations of paragraph 4 of Defendants’ Counterclaim.
JURISDICTION AND VENUE

5. To the extent that the allegations of paragraph 5 are deemed to be allegations of

law, Plaintiffs are not required to plead thereto; to the extent the allegations of the said
paragraph are deemed to be allegations of fact, Plaintiffs admit the allegations thereof.
6. To the extent that the allegations of paragraph 6 are deemed to be allegations of
law, Plaintiffs are not required to plead thereto; to the extent the allegations of the said

paragraph are deemed to be allegations of fact, Plaintiffs admit the allegations thereof.

7. Denies each and every allegation of paragraph 7 of Defendants’ Counterclaim.

8. Denies each and every allegation of paragraph 8 of Defendants’ Counterclaim.

9. Denies each and every allegation of paragraph 9 of Defendants’ Counterclaim.
STATEMENT OF FACTS

 

10. Denies each and every allegation of paragraph 10 of Defendants’ Counterclaim to
the extent said paragraph claims that Defendant Gitman is a current managing member of

CSV.

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 3 of 20

11. | Denies each and every allegation of paragraph 11, except refers to the Verified
Complaint for a full and complete recitation of CSV.

12. Denies each and every allegation of paragraph 12, except refers to the Verified
Complaint for a full and complete recitation of CSV.

13. Denies each and every allegation of paragraph 13, and leaves Defendants to their
proofs.

14. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 14 of Defendants’ Counterclaim.

15. Denies each and every allegation of paragraph 15, except refers to the Verified
Complaint for a full and complete recitation of Plaintiff Dardashtian’s role with the
Plaintiff Companies.

16. Denies each and every allegation of paragraph 16, and leaves Defendants to their
proofs.

17. Denies each and every allegation of paragraph 17 to the extent that said paragraph
claims Plaintiff Dardashtian was solely responsible for sales, marketing, legal and finance
for all of the entities, and leaves Defendants to their proofs.

18. Denies each and every allegation of paragraph 18, except refers to the Verified
Complaint for a full and complete recitation of the CSV Bank of America Bank Account.
19. Denies each and every allegation of paragraph 19, except refers to the Verified
Complaint for a full and complete recitation of payroll.

20. Denies each and every allegation of paragraph 20, except refers to the Verified

Complaint regarding payroll.

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 4 of 20

21. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegation of paragraph 21 of Defendants’ Counterclaim and leaves
Defendants to their proofs.

22. Denies each and every allegation of paragraph 22 of Defendants’ Counterclaim.
23. Denies each and every allegation of paragraph 23 of Defendants’ Counterclaim.
24. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 24 and leaves Defendants to their proofs.

25. Denies each and every allegation of paragraph 25 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

26. Denies each and every allegation of paragraph 26 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

Gitman Developed the Technology for NDAP

27. Denies each and every allegation of paragraph 27 of Defendants Counterclaim,
except refers to the Verified Complaint for a full and complete recitation of NDAP.

28. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 28 and leaves Defendants to their proofs.

29. Denies each and every allegation of paragraph 29 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

30. | Denies each and every allegation of paragraph 30 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

31. | Denies each and every allegation of paragraph 31 of Defendants’ Counterclaim.

32. Denies each and every allegation of paragraph 32 of Defendants’ Counterclaim.

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 5 of 20

33. Denies each and every allegation of paragraph 33 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

Gitman and the Developers Built a Platform and Suite of Products Called
ChannelReply. Dardashtian Did Not Contribute to the Creation or Growth of
ChannelReply Platform or Products and, therefore, Dardashtian’s Ownership

Interest in the ChannelReply Platform and Products, If Any, Is Minimal

34. | Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegation that ChannelReply, LLC actually conducted any business, except
denies each and every remaining allegation of paragraph 34 of Defendants’
Counterclaim.

35. Denies each and every allegation of paragraph 35 of Defendants’ Counterclaim.
36. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 36 of Defendants’ Counterclaim.

37. Denies each and every allegation of paragraph 37 of Defendants’ Counterclaim,
except refers to the Verified Complaint for a full and complete recitation of
ChannelReply and Zendesk.

38. Denies each and every allegation of paragraph 38 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

39. Denies each and every allegation of paragraph 39 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

40. Denies each and every allegation of paragraph 40 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

41. Denies each and every allegation of paragraph 41 of Defendants’ Counterclaim

and leaves Defendants to their proofs.

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 6 of 20

42. Denies each and every allegation of paragraph 42 of Defendants’ Counterclaim
and leaves Defendants to their proofs.

Dardashtian’s Lack of Involvement in CSV and its Related Businesses Damaged

Gitman
43. Denies each and every allegation of paragraph 43 of Defendants’ Counterclaim
and leaves Defendants to their proofs.
44. Denies each and every allegation of paragraph 44 of Defendants’ Counterclaim
and leaves Defendants to their proofs.
45. Denies each and every allegation of paragraph 45 of Defendants’ Counterclaim
and leaves Defendants to their proofs.
Dardashtian fails to Fulfill Promises to the Developers

46. Denies each and every allegation of paragraph 46 of Defendants’ Counterclaim,
except refers to the Verified Complaint for a full and complete recitation of the
Developers.
47. Denies each and every allegation of paragraph 47 of Defendants’ Counterclaim,
except refers to the Verified Compliant for a full and complete recitation of the
Developers.
48. Denies each and every allegation of paragraph 48 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
49. Denies each and every allegation of paragraph 49 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

50. Denies each and every allegation of paragraph 50 of Defendants’ Counterclaim

and leaves Defendants to their proofs.

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 7 of 20

51. Denies each and every allegation of paragraph 51 of Defendants’ Counterclaim,
except refers to the Verified Complaint for a full and complete recitation of the
Developers.
52. Denies each and every allegation of paragraph 52 of Defendants’ Counterclaim,
except refers to the Verified Complaint for a full and complete recitation of the
Developers.
53. Denies each and every allegation of paragraph 53 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
54. Denies each and every allegation of paragraph 54 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

Dardashtian Fraudulently Executed Documents on Gitman’s Behalf
55. Denies each and every allegation of paragraph 55 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
56. Denies each and every allegation of paragraph 56 of Defendants’ Counterclaim
and leaves Defendants to their proofs.
57. Denies each and every allegation of paragraph 57 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
58. Denies each and every allegation of paragraph 58 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
Dardashtian Breached his Fiduciary Duties to the Counterclaim Plaintiff Entities by
Misappropriating Confidential and/or Proprietary Information Belonging to Those

Entities

59. Denies each and every allegation of paragraph 59 of Defendants’ Counterclaim,

and leaves Defendants to their proofs.

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 8 of 20

60. Denies each and every allegation of paragraph 60 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

61. Denies each and every allegation of paragraph 61 of Defendants’ Counterclaim to
the extent that it seeks Plaintiffs to adopt Defendants’ definition of “full time.”

62. Denies each and every allegation of paragraph 62 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

63. Denies each and every allegation of paragraph 63 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

64. Denies each and every allegation of paragraph 64 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

65. Denies each and every allegation of paragraph 65 of Defendants’ Counterclaim,
except refers to Exhibit D of Defendants’ Counterclaim, the contents of which speaks for
itself.

66. Denies each and every allegation of paragraph 66 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

67. Denies each and every allegation of paragraph 67 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

68. Denies each and every allegation of paragraph 68 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

69. Denies each and every allegation of paragraph 69 of Defendants’ Counterclaim,

and leaves Defendants to their proofs.

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 9 of 20

Dardashtian has Refused to Consent to an Accounting
70. Denies each and every allegation of paragraph 70 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
71. Denies each and every allegation of paragraph 71 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
72. Denies each and every allegation of paragraph 72 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
73. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 73 of Defendants’ Counterclaim, and leaves
Defendants to their proofs.
74. Denies each and every allegation of paragraph 74 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
75. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 74 of Defendants’ Counterclaim, and leaves
Defendants to their proofs.
76. Denies each and every allegation of paragraph 76 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
77. Denies each and every allegation of paragraph 77 of Defendants’ Counterclaim,
except refers to the Verified Complaint for a full and complete recitation of Defendant
Gitman’s actions to the detriment of Plaintiffs.
78. Denies each and every allegation of paragraph 78 of Defendants’ Counterclaim,

and leaves Defendants to their proofs.
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 10 of 20

79. Denies each and every allegation of paragraph 79 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

80. Denies knowledge or information sufficient to form a belief as to what Defendant
Gitman believes, except denies each and every remaining allegation of paragraph 80 of
Defendants’ Counterclaim.

81. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 81 of Defendants’ Counterclaim, and leaves
Defendants’ to their proofs.

82. Denies each and every allegation of paragraph 82 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

FIRST COUNTERCLAIM
(BREACH OF FIDUCIARY DUTY AGAINST DARDASHTIAN BY GITMAN)

83. For their Reply to paragraph 83 of Defendants’ Counterclaim, Plaintiffs repeat
and reallege their responses set forth in paragraphs 1 through 82 hereinabove, as if same
were fully set forth herein.

84. Admits the allegations of paragraph 84 of Defendants’ Counterclaim.

85. Admits the allegations of paragraph 85 of Defendants’ Counterclaim to the extent
that it alleges that members of the Plaintiff Companies, namely Plaintiff Dardashtian and
Defendant Gitman, each owe fiduciary duties to each other, and to the Plaintiff
Companies respectfully.

86. Denies each and every allegation of paragraph 86 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

87. Denies each and every allegation of paragraph 87 of Defendants’ Counterclaim,

and leaves Defendants to their proofs.

10
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 11 of 20

88. To the extent the allegation of paragraph 88 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent
the allegations of the said paragraph are deemed to be allegations of fact, denies each and
every allegation thereof.
SECOND COUNTERCLAIM
(BREACH OF FIDUCIARY DUTY AGAINST DARDASHTIAN BY CSV AND
NDAP)

89. For their Reply to paragraph 89 of Defendants’ Counterclaim, Plaintiffs repeat
and reallege their responses set forth in paragraphs 1 through 88 hereinabove, as if same
were fully set forth herein.
90. Admits the allegations of paragraph 90 of Defendants’ Counterclaim.
91. Admits the allegations of paragraph 85 of Defendants’ Counterclaim to the extent
that it alleges that members of the Plaintiff Companies, namely Plaintiff Dardashtian and
Defendant Gitman, each owe fiduciary duties to each other, and to the Plaintiff
Companies respectfully.
92. Denies each and every allegation of paragraph 92 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
93. Denies each and every allegation of paragraph 93 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.
94. To the extent the allegation of paragraph 144 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent

the allegations of the said paragraph are deemed to be allegations of fact, denies each and

every allegation thereof.

11
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 12 of 20

THIRD COUNTERCLAIM
(BREACH OF CONTRACT AGAINST DARDASHTIAN BY GITMAN)

95. For their Reply to paragraph 96 of Defendants’ Counterclaim, Plaintiffs repeat
and reallege their responses set forth in paragraphs 1 through 94 hereinabove, as if same
were fully set forth herein.

96. Admits the allegations of paragraph 96 of Defendants’ Counterclaim to the extent
that it alleges both Gitman and Dardashtian are each parties to the CSV Operating
Agreement, but denies each and every remaining allegation of paragraph 96.

97. Denies each and every allegation of paragraph 97 of Defendants’ Counterclaim to
the extent that said paragraph refers to a document, the contents of which speaks for
itself.

98. Denies each and every allegation of paragraph 98 of Defendants’ Counterclaim.
99. Denies each and every allegation of paragraph 99 of Defendants’ Counterclaim.
100. To the extent the allegation of paragraph 100 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent
the allegations of the said paragraph are deemed to be allegations of fact, denies each and

every allegation thereof.

FOURTH COUNTERCLAIM
(TORTIOUS INTERFERENCE WITH CONTRACT AGAINST DARDASHTIAN)

101. For their Reply to paragraph 101 of Defendants’ Counterclaim, Plaintiffs repeat
and reallege their responses set forth in paragraphs 1 through 100 hereinabove, as if same

were fully set forth herein.
102. Denies knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations of paragraph 102 of Defendants’ Counterclaim.

12

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 13 of 20

103. Denies each and every allegation of paragraph 103 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

104. Denies each and every allegation of paragraph 104 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

105. Denies each and every allegation of paragraph 105 of Defendants’ Counterclaim,
except refers to the Verified Complaint for a full and complete recitation of the Plaintiff
Companies.

106. Denies each and every allegation of paragraph 106 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

107. Denies each and every allegation of paragraph 107 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

108. Denies each and every allegation of paragraph 108 of Defendants’ Counterclaim,
and leaves Defendants to their proofs. |

109. To the extent the allegation of paragraph 109 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent
the allegations of the said paragraph are deemed to be allegations of fact, denies each and
every allegation thereof. |

FIFTH COUNTERCLAIM
(TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC
ADVANTAGE AGAINST DARDASHTIAN)
110. For their Reply to paragraph 110 of Defendants’ Counterclaim, Plaintiffs repeat

and reallege their responses set forth in paragraphs | through 109 hereinabove, as if same

were fully set forth herein.

13
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 14 of 20

111. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 111 of Defendants’ Counterclaim.

112. Denies each and every allegation of paragraph 112 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

113. Denies each and every allegation of paragraph 113 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

114. Denies each and every allegation of paragraph 114 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

115. Denies each and every allegation of paragraph 115 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

116. Denies each and every allegation of paragraph 116 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

117. To the extent the allegation of paragraph 117 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent
the allegations of the said paragraph are deemed to be allegations of fact, denies each and

every allegation thereof.

SIXTH COUNTERCLAIM
(UNJUST ENRICHMENT AND THE IMPOSITION OF A CONSTRUCTIVE
TRUST AGAINST DARDASHTIAN)
118. For their Reply to paragraph 118 of Defendants’ Counterclaim, Plaintiffs repeat
and reallege their responses set forth in paragraphs 1 through 109 hereinabove, as if same
were fully set forth herein.

119. Denies each and every allegation of paragraph 119 of Defendants’ Counterclaim,

and leaves Defendants to their proofs.

14
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 15 of 20

120. Denies each and every allegation of paragraph 120 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

121. Denies each and every allegation of paragraph 121 of Defendants’ Counterclaim,
except refers to the allegations of the Verified Complaint for a full and complete
recitation of ChannelReply.

122. Denies each and every allegation of paragraph 122 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

123. Denies each and every allegation of paragraph 123 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

124. To the extent the allegation of paragraph 124 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent
the allegations of the said paragraph are deemed to be allegations of fact, denies each and

every allegation thereof.

SEVENTH COUNTERCLAIM
(DECLARATORY JUDGMENT AGAINST DARDASHTIAN BY GITMAN)

125. For their Reply to paragraph 125 of Defendants’ Counterclaim, Plaintiffs repeat
and reallege their responses set forth in paragraphs 1 through 124 hereinabove, as if same
were fully set forth herein.

126. Denies each and every allegation of paragraph 126 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

127. Denies each and every allegation of paragraph 127, including subparagraphs (a)
through (i) of Defendants’ Counterclaim, and leaves Defendants to their proofs. —

128. Denies each and every allegation of paragraph 128 of Defendants’ Counterclaim,

and leaves Defendants to their proofs.

15
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 16 of 20

129. Denies each and every allegation of paragraph 129 of Defendants’ Counterclaim,
which refers to a document, the contents of which speaks for itself.

130. To the extent the allegation of paragraph 130 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent
the allegations of the said paragraph are deemed to be allegations of fact, denies each and

every allegation thereof.

EIGHTH COUNTERCLAIM
(RECORDS PURSUANT TO NY LLC L §1102 AGAINST DARDASHTIAN)

131. For their Reply to paragraph 131 of Defendants’ Counterclaim, Plaintiffs repeat
and reallege their responses set forth in paragraphs 1 through 130 hereinabove, as if same
were fully set forth herein.

132. Denies each and every allegation of paragraph 132 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

133. To the extent the allegation of paragraph 133 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent
the allegations of the said paragraph are deemed to be allegations of fact, denies each and

every allegation thereof.

NINTH COUNTERCLAIM
(DECLARATORY JUDGMENT THAT CHANNELREPLY IS OWNED BY CSV,
GITMAN INDIVIDUALLY AND THE DEVELOPERS)
134. For their Reply to paragraph 134 of Defendants’ Counterclaim, Plaintiffs repeat
and reallege their responses set forth in paragraphs 1 through 133 hereinabove, as if same
were fully set forth herein.

135. Denies each and every allegation of paragraph 135 of Defendants’ Counterclaim

and leaves Defendants to their proofs.

16

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 17 of 20

136. Denies each and every allegation of paragraph 136 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

137. Denies each and every allegation of paragraph 137 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

138. Denies each and every allegation of paragraph 138 of Defendants’ Counterclaim,
except refers to the Verified Complaint for a full and complete recitation of the
Developers.

139. Denies each and every allegation of paragraph 139 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

140. Denies each and every allegation of paragraph 140 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

141. Denies each and every allegation of paragraph 141 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

142. Denies each and every allegation of paragraph 142 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

143. Denies each and every allegation of paragraph 143 of Defendants’ Counterclaim,
and leaves Defendants to their proofs.

144. To the extent the allegation of paragraph 144 of Defendants’ Counterclaim are
deemed to be allegations of law, Plaintiffs are not required to plead thereto; to the extent
the allegations of the said paragraph are deemed to be allegations of fact, denies each and
every allegation thereof.

145. Denies each and every allegations of paragraph 145 of Defendants Counterclaim,

and leaves Defendants to their proofs.

17

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 18 of 20

AS AND FOR A FIRST AFFIRMATIVE DEFENSE
146. The Counterclaim fails, in whole or in part, to state a claim upon which relief may
be granted.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
147. The Counterclaim is moot because the alleged controversy underlying the request
for declaratory judgment is already before the jurisdiction of this Court.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
148. The Defendants lack standing to assert a Counterclaim on behalf of the Plaintiff
Companies derivatively or otherwise.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
149. The Counterclaim does not plead an actual case or controversy.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
150. By way of defense, Plaintiffs repeat and reincorporate by reference herein, the
First Amended Verified Complaint.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
151. By pleading the Counterclaim, Defendants do not succeed in shifting any burden
of proof applicable to any of the claims in the First Amended Verified Complaint or
Counterclaim.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
152. Defendants’ Counterclaims are barred, in whole or in part, by the doctrine of

unclean hands.

18

 
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 19 of 20

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

153. Defendants’ Counterclaims are barred in whole or in part by the doctrine of
waiver.

AS AND FOR A NINTH AFFIRMATIVE DEFENSE
154. Defendants’ Counterclaims are barred in whole or in part by the doctrine of
estoppel.

AS AND FOR A TENTH AFFIRMATIVE DEFENSE
155. Any alleged damages suffered by Defendants, individually and/or collectively,
were caused in whole or in part by Defendants, or any one of the Defendants, own

misconduct.
AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

156. Defendants’ Counterclaims are barred in whole or in part by the applicable statute

of limitations.
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

157. Defendants’ Counterclaims are barred in whole or in part by the doctrine of

laches.
AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE
158. Defendants’ Counterclaim for an accounting is barred by the express written
provisions contained in the CSV Operating Agreement.
AS AND FOR A FOURTEENTH AFFIRMATIVE
159. Defendants’ Counterclaims are barred by Defendants’, individually and/or

collectively, breach of fiduciary and other duties of care owed to Plaintiffs.

19
Case 1:17-cv-04327-LLS-RWL Document 158 Filed 06/25/20 Page 20 of 20

AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE
160. Defendants’ Counterclaims are barred as their pleadings were filed after the
deadline(s) set forth in the Scheduling Order(s) of this Court.
AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

161. Defendants’ Counterclaims are barred by Defendants’ breach of the Cooper
Square, LLC a.k.a. Cooper Square Ventures, LLC Operating Agreement agreed to by
Defendant Gitman.

AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE
162. Defendants’ Counterclaims are barred by Defendants’ breach of the NDAP, LLC

Operating Agreement agreed to by Defendant Gitman.

WHEREFORE, Plaintiffs respectfully request that this Court dismiss the Defendants’
Counterclaim in its entirety, with prejudice, and award Plaintiffs all remedies sought in the First
Amended Verified Complaint, and for such other and further relief as this Court shall deem just

and proper.

Dated: June 25, 2020
UAG

EVAN OSTRER~
EO1099

Attorneys for Plaintiff

365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662
201-947-4100

   

LARDI & MELITI, LLP

 

111 Main Street
PO Box 509
Chester, NY 10918

20
